Plaintiff should not be barred by the delay. Generally, the statute of limitations governs equitable as well as legal actions. Where, as here, the delay is less than the statutory period, equity will enforce a claim unless the result would prejudice innocent parties. McRae v. Feigh, 143 Minn. 241,173 N.W. 655. The time within which to bring a suit in equity is limited by due diligence in asserting a right only where there is no statute of limitations. Sweet v. Lowry, 123 Minn. 13,142 N.W. 882, 47 L.R.A. (N.S.) 451.
Plaintiff's conduct was not culpable. It in no manner contributed to or caused defendants' violation of the covenant.
The defendants are not innocent parties. Their violation of the covenant was wrongful. The defense lacks equity altogether.
Leaving a party to an action to recover damages for breach of covenant in a case like this in effect denies him any remedy. The purpose of such covenants is to secure rights of peculiar value for which there is no adequate substitute. Specific performance of contracts is granted because damages awarded for a breach of the contract are not an adequate substitute for performance. Rights under a restrictive covenant are the same in kind as those specifically enforced in other cases. An award of damages is no substitute for the performance of the covenant. Many millions of dollars are invested in property in reliance on such restrictions, the observance of which it is conceived enhances the value, use, and enjoyment thereof. The price paid for a restrictive covenant is for its performance and not for damages for its breach. Restrictions against the construction of certain types of buildings, as well as their use and location, are to secure values and satisfaction from the use of property of a more or less aesthetic and purely personal nature — which are more important to those entitled to the protection of the restriction than any money award for a *Page 415 
breach could possibly be. Where such a covenant is violated the injured party should be allowed the full period of the statute of limitations within which to resort to any appropriate remedy, except where his own culpable conduct bars him of the right as against an innocent defendant. Since the plaintiff's delay was not culpable and defendants were not innocent parties, I think that the delay should not bar plaintiff.